DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 12/12/2019.  Claims 41-60 are currently pending and addressed below.

Allowable Subject Matter
Claims 55-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation “knee joint spacer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The knee joint spacer is not necessarily chosen in claim 51.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-51, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Haney et al. 2013/0344186 in view of Linderman et al. 2014/0208578.  
Haney teaches a bone cement mold kit for a bone cement spacer of a hip joint (Claim 51) having a first set of molds that create head portion 16.  Haney also discloses portion 18, 20 that form that each form portions of the stem (paragraphs 24, 26).  Haney also teaches an abutting combination of the components to create a mold (fig 12).  Haney teaches that the stem portions are symmetrical (Fig. 2) (Claim 44), however, the Examiner interprets the symmetry a matter of design choice since it is not disclosed for any particular purpose (Claim 45).  Haney also discloses a handle 70 (paragraph 30) (Claims 47), and an inlet port 106 (Fig.3) (Claim 48).  Haney also discloses ventilation aperture 140 (paragraph 43) (Claim 49).  
Haney teaches the invention as claimed and as discussed above.  However, Haney does not specifically teach an augmented surface feature.  
Linderman et al. 2014/0208578 teaches patient specific implants such as molds that have openings that accommodate augments (paragraph 327).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the mold of Haney with apertures for augmented surfaces, as taught by Linderman, in order to create cement molds with augmented surfaces. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774